PATHFINDER BANCORP, INC. BYLAWS ARTICLE I - Home Office The home office of Pathfinder Bancorp, Inc. (the "Company") shall be 214 West First Street, Oswego, New York 13126-2547. ARTICLE II - Shareholders Section 1.Place of Meetings.All annual and special meetings of shareholders shall be held at the home office of the Company or at such other convenient place as the Board of Directors may determine. Section 2.Annual Meeting.A meeting of the shareholders of the Company for the election of directors and for the transaction of any other business of the Company shall be held annually within 150 days after the end of the Company's fiscal year on the fourth Wednesday of April, if not a legal holiday, and if a legal holiday, then on the next day following which is not a legal holiday, at 10:00 a.m., or at such other date and time within such 150-day period as the Board of Directors may determine. Section 3.Special Meetings.Special meetings of the shareholders for any purpose or purposes, unless otherwise prescribed by the regulations of the Federal Reserve Board (the “Reserve Board”), may be called at any time by the chairman of the board, the president, or a majority of the Board of Directors, and shall be called by the chairman of the board, the president, or the secretary upon the written request of the holders of not less than one-tenth of all of the outstanding capital stock of the Company entitled to vote at the meeting. Such written request shall state the purpose or purposes of the meeting and shall be delivered to the home office of the Company addressed to the chairman of the board, the president or the secretary. Section 4.Conduct of Meetings.The Chairman of the Board shall preside at all meetings and in his absence, a person designated by a majority of the Board shall preside at all meetings.The Chairman or the Board’s designee will conduct themeeting in accordance with Rules of Conduct adopted by the Board and distributed to meeting attendees. Section 5.Notice of Meetings.Written notice stating the place, day, and hour of the meeting and the purpose(s) for which the meeting is called shall be delivered not fewer than 20 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the chairman of the board, the president, the secretary or the directors calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the mail, addressed to the shareholder at the address as it appears on the stock transfer books or records of the Company as of the record date prescribed in Section 6 of this Article II with postage prepaid.When any shareholders meeting, either annual or special, is adjourned for 30 days or more, notice of the adjourned meeting shall be given as in the case of an original meeting.It shall not be necessary to give any notice of the time and place of any meeting adjourned for less than 30 days or of the business to be transacted at the meeting, other than an announcement at the meeting at which such adjournment is taken. Section 6.Fixing of Record Date.For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment, or shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors shall fix in advance a date as the record date for any such determination of shareholders.Such date in any case shall be not more than 60 days and, in case of a meeting of shareholders, not fewer than 10 days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken.When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment. Section 7.Voting List.At least 20 days before each meeting of the shareholders, the officer or agent having charge of the stock transfer books for shares of the Company shall make a complete list of the shareholders of record entitled to vote at such meeting, or any adjournment, arranged in alphabetical order, with the address and the number of shares held by each.This list of shareholders shall be kept on file at the home office of the Company and shall be subject to inspection by any shareholder of record or the shareholder’s agent at any time during usual business hours for a period of 20 days prior to such meeting.Such list also shall be produced and kept open at the time and place of the meeting and shall be subject to inspection by any shareholder of record or the shareholder’s agent during the entire time of the meeting.The original stock transfer book shall constitute prima facie evidence of the shareholders entitled to examine such list or transfer books or to vote at any meeting of shareholders. In lieu of making the shareholder list available for inspection by shareholders as provided in the preceding paragraph, the Board of Directors may elect to follow the procedures described in 239.26(d) of the Reserve Board’s regulations as now or hereafter in effect. Section 8.Quorum.A majority of the outstanding shares of the Company entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders.If less than a majority of the outstanding shares is represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.The shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough shareholders to constitute less than a quorum.If a quorum is present the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number of shareholders voting together or voting by classes is required by law or the charter.Directors, however, are elected by a plurality of the votes cast at an election of directors. Section 9.Proxies.At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by his or her duly authorized attorney in fact.Proxies may be given telephonically or electronically as long as the holder uses a procedure for verifying the identity of the shareholder.Proxies solicited on behalf of the management shall be voted as directed by the shareholder or, in the absence of such direction, as determined by a majority of the Board of Directors.No proxy shall be valid more than eleven months from the date of its execution except for a proxy coupled with an interest. Section 10.Voting of Shares in the Name of Two or More Persons.When ownership stands in the name of two or more persons, in the absence of written directions to the Company to the contrary, at any meeting of the shareholders of the Company any one or more of such shareholders may cast, in person or by proxy, all votes to which such ownership is entitled.In the event an attempt is made to cast conflicting votes, in person or by proxy, by the several persons in whose names shares of stock stand, the vote or votes to which those persons are entitled shall be cast as directed by a majority of those holding such and present in person or by proxy at such meeting, but no votes shall be cast for such stock if a majority cannot agree. Section 11.Voting of Shares of Certain Holders.Shares standing in the name of another corporation may be voted by any officer, agent, or proxy as the bylaws of such corporation may prescribe, or, in the absence of such provision, as the Board of Directors of such corporation may determine.Shares held by an administrator, executor, guardian, or conservator may be voted by him or her, either in person or by proxy, without a transfer of such shares into his or her name.Shares standing in the name of a trustee may be voted by him or her, either in person or by proxy, but no trustee shall be entitled to vote shares held by him or her without a transfer of such shares into his name.Shares held in trust in an IRA or Keogh Account, however, may be voted by the Company if no other instructions are received.Shares standing in the name of a receiver may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer into his or her name if authority to do so is contained in an appropriate order of the court or other public authority by which such receiver was appointed. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred. Neither treasury shares of its own stock held by the Company nor shares held by another corporation, if a majority of the shares entitled to vote for the election of directors of such other corporation are held by the Company, shall be voted at any meeting or counted in determining the total number of outstanding shares at any given time for purposes of any meeting. Section 12.Cumulative Voting.Shareholders may not cumulate their votes for election of directors. Section 13.Inspectors of Election.In advance of any meeting of shareholders, the Board of Directors may appoint any person other than nominees for office as inspectors of election to act at such meeting or any adjournment.The number of inspectors shall be either one or three.Any such appointment shall not be altered at the meeting.If inspectors of election are not so appointed, the chairman of the board or the president may, or on the request of not fewer than 10 percent of the votes represented at the meeting shall, make such appointment at the meeting.If appointed at the meeting, the majority of the votes present shall determine whether one or three inspectors are to be appointed.In case any person appointed as inspector fails to appear or fails or refuses to act, the vacancy may be filled by appointment by the Board of Directors in advance of the meeting or at the meeting by the chairman of the board or the president. Unless otherwise prescribed by regulations of the Reserve Board, the duties of such inspectors shall include:determining the number of shares and the voting power of each share, the shares represented at the meeting, the existence of a quorum, and the authenticity, validity and effect of proxies; receiving votes, ballots, or consents; hearing and determining all challenges and questions in any way arising in connection with the rights to vote; counting and tabulating all votes or consents; determining the result; and such acts as may be proper to conduct the election or vote with fairness to all shareholders. Section 14.New Business.Any new business to be taken up at the annual meeting shall be stated in writing and filed with the secretary of the Company at least five days prior to the date of the annual meeting, and all business so stated, proposed, and filed shall be considered at the annual meeting; but no other proposal shall be acted upon at the annual meeting.Any shareholder may make any other proposal at the annual meeting and the same may be discussed and considered, but unless stated in writing and filed with the secretary at least five days before the meeting, such proposal shall be laid over for action at an adjourned, special or annual meeting of the shareholders taking place 30 days or more thereafter.This provision shall not prevent the consideration and approval or disapproval at the annual meeting of reports of officers, directors, and committees; but in connection with such reports, no new business shall be acted upon at such annual meeting unless stated and filed as herein provided. Section 15.Informal Action by Shareholders.Any action required to be taken at a meeting of the shareholders, or any other action which may be taken at a meeting of shareholders, may be taken without a meeting if consent in writing, setting forth the action to be taken, shall be given by all of the shareholders entitled to vote with respect to the subject matter. ARTICLE III - Board of Directors Section 1.General Powers.The business and affairs of the Company shall be under the direction of its Board of Directors.The Board of Directors shall annually elect a chairman of the board from among its members and shall designate, when present, either the chairman of the board or in his absence, an alternative member of the board to preside at its meetings. Section 2.Number and Term.The Board of Directors shall consist of nine (9) members and shall be divided into three classes as nearly equal in number as possible.The members of each class shall be elected for a term of three years and until their successors are elected and qualified.One class shall be elected by ballot annually. Section 3.Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this bylaw following the annual meeting of shareholders.The Board of Directors may provide, by resolution, the time and place for the holding of additional regular meetings without notice other than such resolution. Section 4.Qualification.Each director shall at all times be the beneficial owner of not less than 1,000shares of capital stock of the Company.Notwithstanding, the foregoing, newly elected directors shall be afforded eighteen (18) months from the time of their election to acquire said stockUnless otherwise proscribed by law, no person may serve as a Director after 12/31 of the year in which they reach age of 70 (“age requirement”).Notwithstanding the foregoing, the Board of Directors may waive theage requirementif the Board determines, by 2/3 vote, that such waiver is in the best interest of the Company. No more than three salaried officers of any of the Company’s subsidiaries may simultaneously serve on the board. Section 5.Special Meetings.Special meetings of the Board of Directors may be called by or at the request of the chairman of the board, the president or one-third of the directors.The persons authorized to call special meetings of the Board of Directors may fix any place, within the Company's normal lending territory, as the place for holding any special meeting of the Board of Directors called by such persons. Section 6.Meeting Participation.It is the Company’s desire to make use of technology to facilitate meetings to the fullest extent permitted by law.Therefore, Directors may participate in any regular or special meeting of the board by conference telephone, video conference or any other technology pursuant to which all persons participating in the meeting can hear each other, and such participation shall constitute presence for all purposes.Notwithstanding the foregoing, Directors must personally, physically attend a majority of the Board’s regular meetings without the use of communications technology (“attendance requirement”).Notwithstanding the foregoing, the Board of Directors may waive the attendance requirement if the Board determines, by 2/3 vote, that such waiver is in the best interest of the Company. Section 7.Notice.Written notice of any special meeting shall be given to each director at least 24 hours prior thereto when delivered personally or by telegram, text, email, or other electronic notification, or at least five days prior thereto when delivered by mail at the address at which the director is most likely to be reached.Such notice shall be deemed to be delivered when deposited in the mail so addressed, with postage prepaid if sent by mail, when delivered to the telegraph company if sent by telegram or when the Company receives notice of delivery if electronically transmitted.Any director may waive notice of any meeting by a writing filed with the secretary.The attendance of a director at a meeting shall constitute a waiver of notice of such meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose of, any meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. Section 8.Quorum.A majority of the members of the Board of Directors fixed by Section 2 of this Article III shall constitute a quorum for the transaction of business at any meeting of the Board of Directors, but if less than such majority is present at a meeting, a majority of the directors present may adjourn the meeting from time to time.Notice of any adjourned meeting shall be given in the same manner as prescribed by Section 7 of this Article III. Section 9.Manner of Acting.The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors, unless a greater number is prescribed by regulation of the Reserve Board or by these bylaws. Section 10.Action Without a Meeting.Any action required or permitted to be taken by the Board of Directors at a meeting may be taken without a meeting if consent in writing, setting forth the action so taken, shall be signed by all of the directors.Unless prohibited by law, electronic signatures, or votes, are acceptable for purposes of this section. Section 11.Resignation.Any director may resign at any time by sending a written notice of such resignation to the home office of the Company addressed to the chairman of the board or the president.Unless otherwise specified, such resignation shall take effect upon receipt by the chairman of the board or the president.More than three consecutive absences from regular meetings of the Board of Directors, unless excused by resolution of the Board of Directors by a 2/3 vote, shall automatically constitute a resignation, effective when such resignation is accepted by the Board of Directors. Section 12.Vacancies.Any vacancy occurring on the Board of Directors may be filled by the affirmative vote of a majority of the remaining directors although less than a quorum of the Board of Directors.A director elected to fill a vacancy shall be elected to serve until the next election of directors by the shareholders.Any directorship to be filled by reason of an increase in the number of directors may be filled by election by the Board of Directors for a term of office continuing only until the next election of directors by the shareholders. Section 13.Compensation.Directors, as such, may receive a stated salary for their services.By resolution of the Board of Directors, a reasonable fixed sum, and reasonable expenses of attendance, if any, may be allowed for actual attendance at each regular or special meeting of the Board of Directors.Members of either standing or special committees may be allowed such compensation for actual attendance at committee meetings as the Board of Directors may determine. Section 14.Presumption of Assent.A director of the Company who is present at a meeting of the Board of Directors at which action on any Company matter is taken shall be presumed to have assented to the action taken unless his or her dissent or abstention shall be entered in the minutes of the meeting or unless he or she shall file a written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the secretary of the Company within five days after the date a copy of the minutes of the meeting is received.Such right to dissent shall not apply to a director who voted in favor of such action. Section 15.Removal of Directors.At a meeting of shareholders called expressly for that purpose, any director may be removed for cause by a vote of the holders of a majority of the shares then entitled to vote at an election of directors.Whenever the holders of the shares of any class are entitled to elect one or more directors by the provisions of the charter or supplemental sections thereto, the provisions of this section shall apply, in respect to the removal of a director or directors so elected, to the vote of the holders of the outstanding shares of that class and not to the vote of the outstanding shares as a whole. ARTICLE IV - Executive And Other Committees Section 1.Executive Committee.The Board of Directors, by resolution adopted by a majority of the full board,may designate four (4) or more of the directors to constitute an executive committee.The designation of any committee pursuant to this Article IV and the delegation of authority shall not operate to relieve the Board of Directors, or any director, of any responsibility imposed by law or regulation.The executive committee, when the Board of Directors is not in session, shall have and may exercise all of the authority of the Board of Directors except to the extent, if any, that such authority shall be limited by the resolution appointing the executive committee; and except also that the executive committee shall not have the authority of the Board of Directors with reference to:the declaration of dividends; the amendment of the charter or bylaws of the Company or recommending to the shareholders a plan of merger, consolidation, or conversion; the sale, lease, or other disposition of all or substantially all of the property and assets of the Company otherwise than in the usual and regular course of its business; a voluntary dissolution of the Company; a revocation of any of the foregoing; or the approval of a transaction in which any member of the executive committee, directly or indirectly, has any material beneficial interest. Section 2.Governance/Nominating Committee.The Board of Directors, by resolution adopted by a majority of the full Boardshall appoint a Governance/Nominating Committee of the Board, consisting of not less than four (4) members of the Board of Directors, one of whom may be the Chairman of the Board and all of whom shall qualify as “independent” pursuant to applicable rules of NASDAQ. The Nominating Committee shall have authority (a) to review any nominations for election to the Board of Directors made by a stockholder of the Company and (b) to recommend to the full Board nominees for election to the Board of Directors (i) to replace those Directors whose terms expire at the annual meeting of shareholders next ensuing and (ii) to fill vacancies resulting from death, resignation, retirement, disqualification, removal from office or other cause, or resulting from an increase in the authorized number of Directors.Except in the case of a nominee substituted as a result of the death or other incapacity of a management nominee, the nominating committee shall deliver written nominations to the secretary at least 20 days prior to the date of the annual meeting.Upon delivery, such nominations shall be posted in a conspicuous place in each office of the Company.No nominations for directors except those made by the nominating committee shall be voted upon at the annual meeting unless other nominations by shareholders are made in writing and delivered to the secretary of the Company at least five days prior to the date of the annual meeting.Upon delivery, such nominations shall be posted in a conspicuous place in each office of the Company.Ballots bearing the names of all persons nominated by the nominating committee and by shareholders shall be provided for use at the annual meeting.However, if the nominating committee shall fail or refuse to act at least 20 days prior to the annual meeting, nominations for directors may be made at the annual meeting by any shareholder entitled to vote and shall be voted upon. Section 3.The Audit Committee.The Board of Directors by resolution adopted by a majority of the full Board shall appoint an Audit Committeeconsisting of not less than four (4) Directors, all of whom shall qualify as “independent” pursuant to the applicable rules of NASDAQ.In performing its functions, the Audit Committee shall utilize the expertise of the Company’s internal Audit Department under the direction of the Company’s internal Auditor. The Audit Committee shall hold formal meetings with the Company’s internal Auditor on a quarterly basis.The Audit Committee shall hire, retain and receive reports directly from the Company’s independent Auditor. Section 4.Compensation Committee. The Board of Directors by resolution adopted by a majority of the full Board shall appoint a committee consisting of not less than four (4) Directors, all of which qualify as “independent” pursuant to the applicable rules of NASDAQ. The Compensation Committee shall annually review the performance of the CEO and executive officers and recommend to the Board of Directors changes to base compensation, short-term incentive compensation and long term incentive compensation.The Committee shall also recommend changes to Director Compensation to the Board of Directors. Section 5.Other Committees.The Board of Directors may by resolution establish other committees composed of directors as they may determine to be necessary or appropriate for the conduct of the business of the Company and may prescribe the duties, constitution, and procedures thereof. Section 6.Committee Meetings.Regular meetings of committees may be held without notice at such times and places as the presiding officer may fix from time to time.Special meetings of committees may be called by any member thereof upon not less than one days notice stating the place, date, and hour of the meeting, which notice may be written or oral.Any member of committees may waive notice of any meeting and no notice of any meeting need be given to any member thereof who attends in person.The notice of a meeting of committees need not state the business proposed to be transacted at the meeting. Section 7.Quorum.A majority of the members of committees shall constitute a quorum for the transaction of business at any meeting thereof, and action of the committees must be authorized by the affirmative vote of a majority of the members present at a meeting at which a quorum is present. Section 8.Meeting Participation.It is the Company’s desire to make use of technology to facilitate meetings to the fullest extent permitted by law.Therefore, Directors may participate in any regular or special meeting of committees by conference telephone, video conferencing or any other technology pursuant to which all persons participating in the meeting can hear each other, and such participation shall constitute presence for all purposes. Section 9.Action Without a Meeting.Any action required or permitted to be taken by the committees at a meeting may be taken without a meeting if consent in writing, setting forth the action so taken, shall be signed by all of the members of the committee.Unless prohibited by law, electronic signatures, or votes, are acceptable for the purposes of this section. Section 10.Vacancies.Any vacancy in the committees may be filled by resolution adopted by a majority of the full Board of Directors Section ll.Tenure.Subject to the provision of Section 12 of this Article IV, each member of each committee shall hold office until the next regular annual meeting of the Board of Directors following his or her designation and until a successor is designated as a member of the respective committee. Section 12.Resignations and Removal.Any member of any committee may be removed at any time with or without cause by resolution adopted by a majority of the full Board of Directors.Any member of any committee may resign from any committee at any time by giving written notice to the president or secretary of the Company.Unless otherwise specified, such resignation shall take effect upon its receipt; the acceptance of such resignation shall not be necessary to make it effective. Section 13.Procedure.The Executive Committee shall elect a presiding officer for each committee and said committee may fix its own rules of procedure, which shall not be inconsistent with these bylaws or the Company’s Governance Guidelines.It shall keep regular minutes of its proceedings and report the same to the Board of Directors for its information at the meeting held next after the proceedings shall have occurred. ARTICLE V - Officers Section 1.Positions.The officers of the Company shall be a president, one or more vice presidents, a secretary and a treasurer, each of whom shall be elected by the Board of Directors.The Board of Directors also may designate the chairman of the board as an officer. The president shall be the chief executive officer, unless the Board of Directors designates the chairman of the board as chief executive officer.The offices of the secretary and treasurer may be held by the same person and a vice president also may be either the secretary or the treasurer.The Board of Directors may designate one or more vice presidents as executive vice president or senior vice president.The Board of Directors also may elect or authorize the appointment of such other officers as the business of the Company may require.The officers shall have such authority and perform such duties as the Board of Directors may from time to time authorize or determine.In the absence of action by the Board of Directors, the officers shall have such powers and duties as generally pertain to their respective offices. Section 2.Election and Term of Office.The officers of the Company shall be elected annually at the first meeting of the Board of Directors held after each annual meeting of the shareholders.If the election of officers is not held at such meeting, such election shall be held as soon thereafter as possible.Each officer shall hold office until a successor has been duly elected and qualified or until the officers death, resignation, or removal in the manner hereinafter provided.Election or appointment of an officer, employee, or agent shall not of itself create contractual rights.The Board of Directors may authorize the Company to enter into an employment contract with any officer in accordance with regulations of the Reserve Board; but no such contract shall impair the right of the Board of Directors to remove any officer at any time in accordance with Section 3 of this Article V. Section 3.Removal.Any officer may be removed by the Board of Directors whenever in its judgment the best interests of the Company will be served thereby, but such removal, other than for cause, shall be without prejudice to any contractual rights of the person so removed. Section 4. Vacancies.A vacancy in any office because of death, resignation, removal, disqualification, or otherwise may be filled by the Board of Directors for the unexpired portion of the term. Section 5.Delegation of Duties.In the absence or disability of an officer of the Company, or for any other reason, which may seem sufficient to the Board, the Board of Directors may delegate his powers and duties to any other officer or to any Director. Section 6.Remuneration.The remuneration of the officers shall be fixed from time to time by the Board of Directors ARTICLE VI - Contracts, Loans, Checks, and Deposits Section 1.Contracts.To the extent permitted by regulations of the Reserve Board, and except as otherwise prescribed by these bylaws with respect to certificates for shares, the Board of Directors may authorize any officer, employee or agent of the Company to enter into any contract or execute and deliver any instrument in the name of and on behalf of the Company.Such authority may be general or confined to specific instances. Section 2.Loans.No loans shall be contracted on behalf of the Company and no evidence of indebtedness shall be issued in its name unless authorized by the Board of Directors.Such authority may be general or confined to specific instances. Section 3.Checks, Drafts, etc.All checks, drafts, or other orders for the payment of money, notes, or other evidences of indebtedness issued in the name of the Company shall be signed by one or more officers, employees, or agents of the Company in such manner as shall from time to time be determined by the Board of Directors Section 4.Deposits.All funds of the Company not otherwise employed shall be deposited from time to time to the credit of the association in any duly authorized depositors as the Board of Directors may select. Article VII-Evidence of Share Ownership and The Transfer of Shares Section 1.Evidence of Share Ownership.Shares of capital stock of the Company may be certificated or uncertificated.Shares that are certificated shall be in such form as shall be determined by the board of directors and approved by the Reserve Board.Such certificates shall be signed by the chief executive officer or by any other officer of the Company authorized by the board of directors, attested by the secretary or an assistant secretary, and sealed with the corporate seal or a facsimile thereof.The signatures of such officers upon a certificate may be facsimiles if the certificate is manually signed on behalf of a transfer agent or a registrar other than the Company itself or one of its employees.Each certificate for shares of capital stock shall be consecutively numbered or otherwise identified.Uncertificated shares shall be evidenced by means of book entry.The name and address of the person to whom the shares are issued, with the number of shares and date of issue, shall be entered on the stock transfer books of the Company.All certificates surrendered to the Company for transfer shall be canceled and no new certificate shall be issued until the former certificate for a like number of shares has been surrendered and canceled, except that in the case of a lost of destroyed certificate, a new certificate may be issued upon such terms and indemnity to the Company as the board of directors may prescribe. Section 2.Transfer of Shares.Transfer of shares of capital stock of the Company shall be made only on its stock transfer books.Authority for such transfer shall be given only by the holder of record or by his or her legal representative, who shall furnish proper evidence of such authority, or by his or her attorney authorized by a duly executed power of attorney and filed with the Company.Such transfer shall be made only on surrender for cancellation of the certificate for such shares or appropriate book entry.The person in whose name shares of capital stock stand on the books of the Company shall be deemed by the Company to be the owner for all purposes. ARTICLEVIII- Fiscal Year; Annual Audit The fiscal year of the Company shall end on the last day of December of each year.The Company shall be subject to an annual audit as of the end of its fiscal year by independent public accountants appointed by and responsible to the Audit Committee. ARTICLE IX- Dividends Subject only to the terms of the Company's charter and the regulations and orders of the Reserve Board, the Board of Directors may, from time to time declare, and the Company may pay, dividends on its outstanding shares of capital stock. ARTICLE X- Corporate Seal The Board of Directors shall provide a Company seal which shall be two concentric circles between which shall be the name of the Company.The year of incorporation or an emblem may appear in the center. ARTICLE XI– Corporate Governance Procedures The corporate governance procedures and provisions of Subchapters IV, VII and XIII (and any successors or amendments thereto) of the Delaware General Corporation Law apply to the Company to the extent those procedures and provisions are not inconsistent with Federal law and regulation and are consistent with safety and soundness. ARTICLE XII. - Indemnification The Company shall indemnify its directors, officers, and employees consistent withsections 239.31 and 239.40 of the Reserve Board’s regulations. ARTICLE XIII - Amendments These bylaws may be amended in a manner consistent with regulations of the Reserve Board and shall be effective after: (i) approval of the amendment by a majority vote of the authorized Board of Directors, or by a majority vote of the votes cast by the shareholders of the Company at any legal meeting; and (ii) receipt of any applicable regulatory approval.When the Company fails to meet its quorum requirements, solely due to vacancies on the board, then the affirmative vote of a majority of the sitting board will be required to amend the bylaws. The CEO of the Company or his designee is authorized to have bylaw amendments filed with the Reserve Board.
